DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recites the limitation "an adherent layer" in second line of the claims. Claim 1, from which claim 16 and 17 depends on, already mentions “an adherent layer” therefore it’s not clear if it is referring to another adherent layer or the same adherent layer of claim 1 which renders the claim indefinite. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blott et al. (US 20150080788 A1), hereinafter referred to as “Blott”, in view of Odermatt (EP 2567715 A1).
Regarding claim 1, Blott teaches a dressing for treating a tissue site (see Abstract), the dressing comprising: a substrate configured to allow fluid removal (wound filler (110)). However Blott does not explicitly teach an adherent layer coupled to a surface of the substrate and configured to allow fluid removal; and a fibrous layer comprising fibers coupled to a surface of the adherent layer opposite the substrate, wherein at least 75% of the fibers are coupled approximately perpendicular to the surface of the substrate. 
Odermatt teaches an adherent layer (see Paragraph [0017])) coupled to a surface of the substrate (“the adhesive layer may be a partially or completely layer, in particular coat, encase, 
Blott and Odermatt are analogous art because they both deal with a medical device that can be a wound dressing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the substrate of Blott to further include an adherent layer coupled to the substrate and the flock material attached to the adherent layer, as taught by Odermatt.  Odermatt teaches the adhesive layer facilitates attachment of the flock material onto the surface, typically onto the exterior surface, of the at least one device body, see Paragraph [0020] as well as it does not impair the basic integrity of the at least one device body, while allowing the flock material to be attached onto the at least one device body, see Paragraph [0042]). Odermatt further teaches many advantages for including the flock material, for example the flock material may yield a 
Regarding claim 2, Odermatt further teaches wherein at least 95% of the fibers in the fibrous layer have a length to diameter aspect ratio from about 10 to about 1000 (the fibers can have a length between 0.1 and 15 mm and diameter between 5 and 800 micro meters, see Paragraph [0064]-[0065]) (which allows for an aspect ratio within 10-1000).
Regarding claim 3, Odermatt further teaches wherein no more than 10% of the fibers are coupled approximately tangential to the surface of the substrate (the flock material may be present onto the at least one device body in a unidirectional disposition or 100% in one direction, see Paragraph [0072]).
Regarding claim 4, Odermatt further teaches wherein the fibers in the fibrous layer comprise a polysaccharide, a cellulosic material, collagen, a polyamide, a polyester, a polyether, a polyurethane, or a combination thereof (can be made of polysaccharides, see Paragraph [0082]).
Regarding claim 5, Odermatt further teaches wherein the fibrous layer comprises viscose or rayon fibers (see Paragraph [0083]).
Regarding claim 8, Blott further teaches wherein the substrate (110) is perforated or fenestrated, or wherein the substrate comprises an open-cell foam, a mesh, paper, non-woven fibers, or woven fibers (wound filler (110) can be an open-cell foam with pores, see Paragraph [0151]).
claim 9, Blott further teaches wherein the substrate (110) comprises a thermoplastic elastomer, a polyurethane, poly(vinyl chloride), a polyester, a polyether, a polystyrene copolymer, or a combination thereof (see Paragraph [0139]).
Regarding claim 10, Odermatt further teaches wherein the adherent layer comprises a hydrocolloid (the adhesive layer may be formed by hydrogels, see Paragraph [0047] and [0151]).
Regarding claim 11, Blott, as modified by Odermatt, further teaches wherein the coupled combination of the substrate, adherent layer, and fibrous layer is configured to be sized by a user to fit the tissue site (it would advantageous for the wound dressing to conform to the shape of the bodily part to which it is applied, see Paragraph [0099]) (it would be inherent that the overall wound cover would be sized to the tissue site for proper operation).
Regarding claim 12, Odermatt further teaches wherein an effective amount of one or more of an antiseptic and an antimicrobial agent is present on or in the fibrous layer (see Paragraph [0087] and [0088]).
Regarding claim 13, Blott further teaches wherein the substrate comprises an absorbent material adapted to reduce, inhibit, or eliminate granulation in vivo and configured to absorb fluid (see Paragraph [0139] and [0151]).
The substrate material, as described in claim 8 and 9, clearly discloses an absorbable open cell foam that can made from polyurethane or other resilient thermoplastic, therefore it is reasonably expected that the absorbent material that forms the substrate would exhibit the properties of being able to reduce granulation and absorb fluids.
claim 14, Odermatt further teaches wherein the fibrous layer is formed by a flocking process (the flock material is attached to the adhesive during a flocking process, see Paragraph [0152]).
Regarding claim 15, Blott further teaches further comprising a sealing member (backing layer (42)) disposed atop the substrate (see Figure 9B) and configured to form a seal with the tissue site (backing layer (42) may have an adhesive film to attach to the skin around the wound, see Paragraph [0108]).
Regarding claim 16, Blott further teaches wherein the tissue site is a compartmented tissue site (intended use: the tissue site can be different tissue sites) and the sealing member (backing layer (42)) can comprise a polyurethane drape (see Paragraph [0105]) and an adherent layer configured to sealably couple the polyurethane drape to tissue surrounding the compartmented tissue site (backing layer may bear an adhesive film, see Paragraph [0108]).
Regarding claim 17, Blott further teaches wherein the tissue site is a surface tissue site and the sealing member comprises a backing layer (42) and an adherent layer configured to sealably couple the backing layer to tissue surrounding the surface tissue site (backing layer may bear an adhesive film, see Paragraph [0108]).
Regarding claim 18, Blott teaches a dressing for treating a tissue site (see Abstract), the dressing comprising: a substrate configured to allow fluid removal (wound filler (110)); and a negative-pressure source fluidly coupled to the dressing (source of negative pressure communicates with a tubing connected to the flexible member, see Paragraph [0006]) and configured to enable fluid removal through the dressing via a plurality of fluid removal pathways (plurality of channels for facilitating flow of fluids, see Paragraph [0129] and [0130]). 
Odermatt teaches an adherent layer (see Paragraph [0017])) coupled to a surface of the substrate and configured to allow fluid removal; and a fibrous layer comprising fibers coupled to a surface of the adherent layer opposite the substrate (a flock material can be attached to adhesive layer, see Paragraph [0019]-[0022]), wherein at least 75% of the fibers are coupled approximately perpendicular to the surface of the substrate (the flock material protrudes perpendicularly or essentially perpendicularly from the adhesive layer or superficial layer of the at least one device body, see Paragraph [0068]) (the flock material may be present onto the at least one device body in a unidirectional, see Paragraph [0072]). 
Blott and Odermatt are analogous art because they both deal with a medical device that can be a wound dressing. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the substrate of Blott to further include the adherent layer coupled to the substrate and the flock material attached to the adherent layer, as taught by Odermatt. Odermatt teaches the adhesive layer facilitates attachment of the flock material onto the surface, typically onto the exterior surface, of the at least one device body, see Paragraph [0020] as well as it does not impair the basic integrity of the at least one device body, while allowing the flock material to be attached onto the at least one device body, see Paragraph [0042]). Odermatt further teaches many advantages for 
.
Regarding claim 19, Blott further teaches a negative-pressure conduit (outlet pipe (47) connects to a fluid offtake tube, see Paragraph [0032]); fluid offtake tube connected to pump, see Paragraph [0051])(see Figure (9B)); and a negative-pressure connector subsystem for fluidly coupling the negative-pressure source to the dressing for fluid removal via the plurality of fluid removal pathways (a electromechanical oscillator can be coupled to the wound dressing to regulate pump output, see Paragraph [0403] and [0404]) .
Regarding claim 20, Blott further teaches further comprising a container (fluid offtake tube can be connected to collection bag for waste, see Paragraph [0470] lines 19-20) fluidly coupled to the negative-pressure source and the dressing and adapted to collect fluid (see Paragraph [0470]).
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Blott, as applied to claim 1 above, and further in view of Kein et al. (US 20150211185 A1), hereinafter referred to as “Kein”.
Regarding claim 6, modified Blott teaches all of the limitations mentioned above, as in claim 1. However Blott does not explicitly teach wherein at least a portion of the fibers in the fibrous layer comprise grooves along a length of each fiber. 

Modified Blott and Kein are analogous art because they both deal with an absorbent material that has flocking fibers incorporated within the adhesive layers. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the fibers of Blott and further include grooves along a length of each fiber, as taught by Kein. Kein teaches a change in the properties of the fibers can improve specific attributes like, appearance, thickness, softness, resiliency, absorptive rate or capacity, cleaning, and the like (see Paragraph [0064]).
Allowable Subject Matter
7.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement of reasons for the indication of allowable subject matter:
Claim 7 would be allowable for disclosing wherein the grooves have an average width at half-depth from about 0.4 mm to about 1.5 mm.
Modified Blott, as applied in claim 6, teaches wherein at least a portion of the fibers in the fibrous layer comprise grooves along a length of each fiber (properties of the fibers comprising the second network of fibers which may be selected or controlled include, but are not limited to, length, diameter or width, shape, see Paragraph [0064]). However, as noted with 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory (US 4306552 A) teaches a dressing for treating a tissue site (see Abstract), the dressing comprising: a substrate (12) configured to allow fluid removal; an adherent layer coupled to a surface of the substrate (layer (14) bonded to layer (12) at a junction (13)) and configured to allow fluid removal; and a fibrous layer (16) comprising fibers coupled to a surface of the adherent layer opposite the substrate. However Gregory does not disclose wherein at least 75% of the fibers are coupled approximately perpendicular to the surface of the substrate.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.R./ (4/23/21)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781